DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
 	The present application is being examined under the pre-AIA  first to invent provisions. 
Priority
 	This application discloses and claims only subject matter disclosed in prior application no 13/869,642 (US Patent 9,553,463), filed 04/24/2013, and names the inventor or at least one joint inventor named in the prior application. Accordingly, this application may constitute a continuation or division. Should applicant desire to claim the benefit of the filing date of the prior application, attention is directed to 35 U.S.C. 120, 37 CFR 1.78, and MPEP § 211 et seq.

Information Disclosure Statement
 	The information disclosure statement (IDS) submitted on 06/18/2020 is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Double Patenting
 	The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For 
 	Claims 2, 4-12, 14-21 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-16 of U.S. Patent No. 10,673,257. Although the claims at issue are not identical, they are not patentably distinct from each other because they both claim similar devices with electronic instruments (see claims below for comparison).  
Application: 16/851,295
US Patent: 10,673,257
2. A method comprising: 
 charging, by a battery system, a first portion of a battery comprising one or more first cells; 
determining that a first impedance of the first portion of the battery is different than a second impedance of a charging device electrically connected to the battery; 
 causing the first impedance to match the second impedance; 
determining that a third impedance of a second portion of the battery is different than a fourth impedance of a load electrically connected to the battery; and 

4. The method of claim 1, further comprising: responsive to receiving a first signal, changing a configuration of the first portion of the battery from a series connection to a parallel connection.


 	providing, by a battery system, current to a first portion of a battery comprising one or more first cells; 
 	monitoring a first impedance of the first portion of the battery and a second impedance of a charging device electrically connected to the battery; 
 	determining that the first impedance differs from the second impedance; 
 	in response to the determination, modifying the first impedance to match the second impedance; 
monitoring a third impedance of a second portion of the battery and a fourth impedance of a load electrically connected to the battery; 
 	determining that the third impedance differs from the fourth impedance; and 
 	in response to the determination, modifying the third impedance to match the fourth impedance; and 
 	wherein the second portion of the battery comprises one or more second cells that discharge while the first portion is being charged.


Claim 3
Claim 6
Claim 2
Claim 7
Claim 4
Claim 8
Claim 5
Claim 9
Claim 6
Claim 10
Claim 7
Claim 11
Claim 8
Claims 12, 14
Claim 9

Claim 11
Claim 16
Claim 10
Claim 17
Claim 12
Claim 18
Claim 13
Claim 19
Claim 14
Claim 20
Claim 15
Claim 21
Claim 16


Allowable Subject Matter
 	Claim 2-21 would be allowable if rewritten or amended to overcome the nonstatutory double patenting rejection, set forth in this Office action.

Conclusion
 	The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
 	Choi (US Pub 2013/0335028)

 	Any inquiry concerning this communication or earlier communications from the examiner should be directed to ZIXUAN ZHOU whose telephone number is (571)272-6739.  The examiner can normally be reached on 9:00 am to 5:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Drew A Dunn can be reached on 571-272-2312.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/ZIXUAN ZHOU/Primary Examiner, Art Unit 2859                                                                                                                                                                                                        09/29/2021